Case 9:19-cv-00170-RC-KFG Document 6 Filed 09/21/20 Page 1 of 1 PageID #: 17




                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

ALEXANDER THURMAN                                  §
                                                   §
v.                                                 §       CIVIL ACTION NO. 9:19-CV-170
                                                   §
VET COMP & PEN MEDICAL                             §       JUDGE RON CLARK
CONSULTING, LLC                                    §



                      ORDER DISMISSING CASE WITH PREJUDICE

       Before the court is Plaintiff’s Notice of Voluntary Dismissal with Prejudice. (Dkt. #5). The

Plaintiff seeks a dismissal of Defendant with prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). The court is of the opinion that it should grant this motion.

       IT IS ORDERED that in accordance with the Plaintiff’s motion, all claims asserted herein

are DISMISSED with prejudice and with costs to be borne by the party incurring the same.

Accordingly, all remaining deadlines, trial settings, and pending motions are TERMINATED.

This case is CLOSED, and this constitutes a final judgment for appeal purposes.

           So ORDERED and SIGNED, Sep 21, 2020.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                                  1
